Citation Nr: 0322607	
Decision Date: 09/03/03    Archive Date: 09/08/03

DOCKET NO.  95-25 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a left shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL
Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran had active military service from December 1968 to 
July 1970 and from March 1974 to February 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

This case was previously before the Board in February 2000, 
at which time the Board remanded the issues of entitlement to 
service connection for back, neck, and left shoulder 
disabilities for additional development.

By a decision dated in March 2003, the RO established service 
connection for back and neck disorders.  This decision 
reflects that the veteran has been rated as totally disabled 
due to service-connected disabilities since December 1991.  
In addition, he is receiving special monthly compensation on 
account of post-traumatic stress disorder rated 100 percent 
disabling and additional service-connected disabilities 
independently ratable at 60 percent or more from September 
2002.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  The veteran currently has chronic bursitis of the left 
shoulder which cannot be dissociated from left shoulder 
symptoms and findings noted during his military service.


CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's favor, 
chronic bursitis of the left shoulder was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§ 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, 114 Stat. 2096 (2000) (VCAA), now codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), went into effect.  VA has promulgated revised 
regulations to implement these changes in the law.  38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)(2002).  VA must notify 
the appellant of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The appellant was notified of the information necessary to 
substantiate his claim and which information and evidence he 
was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf by means of the VCAA 
letters dated in September 2001 and May 2003.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
The Board finds that VA has met its duty to assist the 
appellant in the development of his claim under the VCAA.  
The appellant has been afforded an examination addressing the 
disability on appeal.  Service, VA, and private outpatient 
and hospital treatment records have been associated with the 
claims file.

Background.  The veteran was treated in August 1974 after he 
suffered injuries to his neck, back, and left shoulder while 
moving furniture.  The examiner noted pain in the mid dorsal 
spine to the left into the scapula region.  The examiner also 
noted the veteran apparently suffered injury in a pre-service 
automobile accident.  He subsequently was reinjured in a 
helicopter jump while in Vietnam.  X-rays revealed an old 
injury (estimated 2-4 years) to the epiphysis, tip of 
acromion.  This resulted in nonunion and early post-traumatic 
changes.  He continued to complain and receive treatment for 
neck, back, and left shoulder complaints throughout the 
remainder of his military service.

The veteran filed a claim for service connection for a left 
shoulder disorder in April 1992.  He claimed to have injured 
his shoulder while moving furniture during service in 1974.

In a December 1993 VA examination, the veteran reported being 
forcibly struck on the left shoulder and knock over while 
moving furniture during service.  He developed mottling of 
the radial portion of his hands and numbness of the thumb, 
index and long fingers.  Following chiropractic treatment of 
his neck the mottling improved.  He believed his feelings 
were 90% in his thumb and long finger but only 50% in his 
index finger.  He also complained of weakness of the 
extremities and occasional tremors.  If he had a startle 
response, his left shoulder started to ache.  If he twisted 
his neck in the right direction the symptoms subsided.  He 
had had difficulty moving his neck and his left arm 
subsequent to the severe blow to his shoulder in service.

The examiner noted a mild degree of flattening of the upper 
portion of the left deltoid compared to the right deltoid.  
Grip strength was subjectively reduced about 50% in the left 
hand.  There was subjective hypesthesia of the long, index 
and thumb on the left.  There was distinct fasciculation in 
the mid posterolateral upper arm.  The range of motion (ROM) 
was flexion to 170 degrees bilaterally, abduction right to 
180 degrees and left to 125 degrees, internal rotation was 
right 40 degrees, left 45 degrees, and external rotation 
right was 95 degrees, and left 60 degrees,  

The diagnosis was history of left shoulder injury, remote, 
with numbness of fingers of undetermined mechanism; and, 
residual weakness of extremities and observed fasciculation 
of undetermined etiology.  

In a July 1998 personal hearing at the RO, the veteran 
offered testimony in support of various claims, including his 
left shoulder disorder.

In a February 2000 remand, the Board requested the veteran to 
identify all healthcare providers who treated him for his 
neck, back, and left shoulder disabilities.  In addition a VA 
examination and medical opinion was requested.

Subsequently, additional VA and private medical records were 
requested and received to the extent possible.

In an April 2002 VA joints examination, the examiner reviewed 
the claims file and available medical records.  He noted that 
in September 1974 an x-ray of the left shoulder showed some 
post-traumatic degenerative changes.  A note also indicated 
some decrease in the range of motion of the left shoulder.  

The veteran reported complaints of chronic left shoulder and 
arm problems.  He had pain daily averaging 7 on a scale to 
10.  He denied any form of support for the left shoulder, and 
had had no surgery.  He denied any injury to the shoulder 
other than the in service injury moving furniture.  He also 
noted weakness, fatigability, lack of endurance, and 
stiffness in the left shoulder.  He denied problems with 
dislocation, recurrent subluxation, swelling, heat, or 
redness, instability, locking, or giving way.  For treatment 
he relied on massage and capsaicin.  A TENS unit, hot 
showers, Tramadol and aspirin also provide some temporary 
relief.

The examiner noted tenderness and pain to palpation of the 
left shoulder over the anterior shoulder.  There was some 
mild guarding during passive ROM.  There was no evidence of 
inflammatory arthritis or constitutional symptoms.  The 
veteran had maximum forward flexion, and abduction to 180 
degrees, external rotation was to 90 degrees, and internal 
rotation was to 0 to a maximum of 55.  He exhibited some 
point tenderness during ROM.  X-rays revealed evidence of an 
old acromioclavicular separation or fracture with 
calcification.  The diagnosis was chronic bursitis.  

The examiner opined that the veteran probably entered service 
with a pre-existing neck and upper back problem secondary to 
a 1968 automotive accident.  The examiner believe that the 
veteran's fall from a helicopter in Vietnam aggravated these 
problems.  However regarding the left shoulder pain, the 
examiner opined that this was due to bursitis.  He was unable 
to establish any connection between the left shoulder 
complaints and service.

The claims file contains the service, as well as post service 
medical records.  The file also contains buddy statements, 
which note the veteran suffered from and was treated for 
cervical and other injuries in service.

Analysis.  Service connection may be granted for disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2002).  
A claimant may establish a claim for service connection where 
evidence, regardless of its date, shows that the veteran had 
a chronic condition in service or during an applicable 
presumption period, and that the same condition currently 
exists.  Such evidence must be medical unless the condition 
at issue is a type as to which, under case law, lay 
observation is considered competent to demonstrate its 
existence.  If the chronicity provision is not applicable, 
service connection may be granted pursuant to the same 
regulation if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495 (1997).   Service connection may be also 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).

In Alemany v. Brown, 9 Vet. App. 518 (1996), the United 
States Court of Appeals for Veterans Claims (Court) noted 
that in light of the benefit of the doubt provisions of 38 
U.S.C.A. § 5107(b), an accurate determination of etiology is 
not a condition precedent to granting service connection; nor 
is "definite etiology" or "obvious etiology."  In Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  In Gilbert the Court specifically stated that 
entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the veteran 
prevails.  Thus, to deny a claim on its merits, the 
preponderance of the evidence must be against the claim.

The evidence of record tends to establish that the 
appellant's left shoulder disorder was either incurred in, or 
pre-existed service and was aggravated by his service.  The 
record indicates that the veteran may have sustained injuries 
to his neck, back, and left arm as the result of an 
automobile accident prior to service.  However, a left 
shoulder disorder was first clinically identified during 
service in 1974.  The RO has since granted service connection 
for neck, back, arm and hand disorders.  

In view of the above, the Board is of the opinion that the 
nexus between service and the current left shoulder disorder 
has been satisfied by the evidence.  Here, the veteran has 
continually reported to physicians his history of left 
shoulder complaints and treatment while in service.  Thus, in 
view of this evidence, and with application of the benefit of 
the doubt rule, the Board finds that the veteran's left 
shoulder disorder cannot be dissociated from the in-service 
injuries and treatment.


ORDER

Entitlement to service connection for chronic bursitis of the 
left shoulder is granted.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

